                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 JOHNNY RAY WALKER,                               §
                                                  §
             Petitioner,                          §
                                                  §
 v.                                               §    Civil Action No. 3:18-CV-00014-L (BT)
                                                  §
 LORIE DAVIS, Director TDCJ-CID,                  §
                                                  §
             Respondent.                          §

                                              ORDER

        Before the court is Johnny Ray Walker’s (“Petitioner”) Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2254 (Doc. 3), filed January 3, 2018; Lorie Davis’s (“Respondent”) Response

(Doc. 16), filed June 1, 2018; and Petitioner’s Reply (Doc. 20), filed on July 31, 2018. On

December 31, 2018, United States Magistrate Judge Rebecca Rutherford entered the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge (“Report”),

recommending that the petition be denied with prejudice for failure to make a substantial showing

of the denial of a federal right. No objections were filed by the deadline for pro se petitioners.

        Having reviewed the record in this case, Report, and applicable law, the court determines

that the findings and conclusions of the magistrate judge are correct and accepts them as those of

the court. Accordingly, the court denies Petitioner’s Petition for Writ of Habeas Corpus (Doc. 3)

and dismisses with prejudice this action for failure to make a substantial showing of the denial

of a federal right.

        It is so ordered this 30th day of January, 2019.


                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge


Order – Solo Page
